         Case 1:16-cv-08569-LAP Document 112 Filed 06/26/20 Page 1 of 1




                                          +1-212-474-1760

                                        mpaskin@cravath.com



                                                                                  June 26, 2019

         Petersen Energía Inversora, S.A.U. et al. v. Argentine Republic and YPF S.A.,
 No. 15-cv-02739 (LAP); Eton Park Capital Management, L.P. et al. v. Argentine Republic and
                              YPF S.A., No. 16-cv-8569 (LAP)

Dear Judge Preska:

               We write on behalf of defendant YPF S.A. (“YPF”) with respect to the above-
captioned actions. YPF respectfully submits this letter pursuant to Your Honor’s June 5, 2020
order (Eton Park, ECF No. 105) directing the parties to confer and inform the Court by letter
how they wish to proceed. YPF writes to express its agreement with the Argentine Republic’s
proposal and the reasoning therein.

               We thank Your Honor for the Court’s attention to this matter.



                                                     Respectfully Submitted,

                                                     /s/ Michael A. Paskin
                                                     Michael A. Paskin


Honorable Loretta A. Preska
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007
VIA ECF
              Copies to: All Counsel of Record via ECF
